FILED
                                                                                    Dec 22, 2022
                                                                                    12:52 PM(CT)
                                                                                     TENNESSEE
                                                                                WORKERS' COMPENSATION
                                                                                   APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

James Ernstes                                  )   Docket No.      2020-07-0618
                                               )
v.                                             )   State File No. 57198-2020
                                               )
Printpack, Inc., et al.                        )
                                               )
                                               )
Appeal from the Court of Workers’              )   Heard December 2, 2022
Compensation Claims                            )   in Nashville, Tennessee
Amber E. Luttrell, Judge                       )


         Affirmed in Part, Vacated in Part, Reversed in Part, and Remanded

In this compensation appeal, the employer alleges the trial court erred both in denying its
post-trial motion to re-open the proof as well as in finding the claim compensable despite
its notice defense. The employee asserted he sustained work-related hearing loss after
working forty-seven years for the employer around loud machinery. The employer denied
the claim on the basis that the employee failed to give proper notice of his injury, asserting
the employee knew or should have known he suffered work-related hearing loss years
before his last day of employment with the employer. The employee asserted that he was
aware he had hearing loss but believed it to be age related until he met with his attorney in
August 2020. Following a compensation hearing but before the trial court issued its
compensation order, the employer filed a motion seeking permission to re-open the proof
and file a post-hearing brief based on new information it learned during the hearing that
contradicted the employee’s written discovery responses. The trial court denied the
employer’s motion and determined the employee provided timely notice of his hearing loss
injury once he discovered his hearing loss was work-related. The employer has appealed
both orders. Having thoroughly reviewed the record, we reverse the order denying
Employer’s post-trial motion. We affirm the trial court’s compensation order with respect
to the issue of notice, but, due to the reversal of the order addressing the post-trial motion,
we vacate the award of benefits pending further proceedings consistent with this opinion.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner and Judge Meredith B. Weaver joined.

Gregory H. Fuller and Adam C. Brock-Dagnan, Knoxville, Tennessee, for the employer-
appellant, Printpack, Inc.

                                              1
Jeffrey Boyd, Jackson, Tennessee, for the employee-appellee, James Ernstes

                              Factual and Procedural Background

       James Ernstes (“Employee”) sustained work-related hearing loss after being
exposed to loud noise during his forty-seven years of employment with Printpack, Inc.
(“Employer”). Prior to working for Employer, Employee served four years in the Air Force
as an electrical engineer for diesel engines. Employee was exposed to loud noise as an
engineer and was later awarded a service disability rating for his hearing loss sustained
while in the military. 1

        While working for Employer, Employee worked in a multitude of positions. He
testified that, when required, he wore hearing protection and participated in hearing
screenings at work. Although hearing test results were provided to him, Employee testified
the results were never explained to him, and he was never advised to seek medical attention
for hearing loss. 2

       Employee testified that he first began to notice hearing issues when he had to
regularly turn up the volume of his television. He stated that he also had difficulty
understanding what people were saying if they had their back to him and had trouble
hearing high-pitched sounds. Employee ascribed these symptoms to aging. On December
7, 2018, Employee was evaluated by Dr. Keith Wainscott, an ear, nose, and throat
specialist, who diagnosed Employee with probable acute viral labyrinthitis, inner ear
dysfunction, and sensorineural hearing loss. Imaging revealed a cholesteatoma, which was
surgically removed in October 2019. 3

       On August 3, 2020, Employee was terminated from his employment. Shortly
thereafter, on August 12, 2020, Employee met with counsel regarding a separate alleged
work-related injury. During this meeting, Employee discussed his issues with hearing loss
and came to believe his hearing loss was work-related. Employee testified that, prior to
this meeting, he thought his hearing issues were caused by aging. Subsequently, counsel
provided Employer with notice of Employee’s work-related hearing loss on August 19,
2020. A First Report of Injury was completed on August 28, 2020, and Employee filed his
petition for benefit determination on November 18, 2020.


1
  Employee received medical treatment, including hearing aids, for his service-related hearing loss through
the Veterans Administration.
2
 It is undisputed by the parties that annual hearing tests conducted by Employer demonstrated gradual
hearing loss.
3
  According to medical testimony given by deposition, “a cholesteatoma is a benign growth inside the ear.
It enlarges over time . . . [t]hey gradually enlarge, and they can erode structures around it.”
                                                    2
       In May 2021, Employee was seen by Dr. Karl Studtmann, an otolaryngologist.
During that visit, Employee stated he had no family history of hearing loss and his hearing
was “normal” when he started working for Employer. Dr. Studtmann noted Employee had
been diagnosed with a cholesteatoma and underwent surgery to correct the condition. Dr.
Studtmann performed an audiogram, which revealed a “downsloping high frequency
sensorineural or nerve type hearing loss.”

       On November 15, 2021, at Employer’s request, Employee was examined by Dr.
Rande H. Lazar. Medical records reflect Employee had “hearing loss, tinnitus and
dizziness. He said he was exposed to loud noises at work for many years.” A hearing test
was performed and revealed that Employee had “sloping notched pattern hearing loss
consistent with noise exposure with greater than 40 years on his job.” The doctor noted
Employee wore hearing aids and opined “[t]his is probably job related.” Dr. Lazar stated
he would see Employee back as needed.

        On November 17, 2021, the parties took Dr. Studtmann’s deposition. During his
deposition, Dr. Studtmann was asked to compare the audiogram performed by Dr.
Wainscott in 2018 to the one he performed in 2021. In doing so, he noted no conductive
hearing loss on the audiogram and testified that imaging indicated “there was not any
significant hearing loss from the cholesteatoma.” Dr. Studtmann also reviewed
Employee’s hearing screen data from 1997 through 2019. When asked to explain the
difference between a hearing screen and audiogram, he testified that a “hearing screen
tends to be more inaccurate. It’s not considered a formal audiogram. Hearing screens are
not considered adequate for assessing disability.” Dr. Studtmann noted that hearing
screens are “fairly good at giving trends. In this case we’ve got tests from over 22 years
which is enough to give you a trend.” Dr. Studtmann was asked to provide his opinion as
to the primary cause of Employee’s hearing loss, based upon his review of this data,
Employee’s physical examination, and the audiogram performed in his office. In response,
he testified that, “[g]iven the primary source of noise exposure during that time period was
through his place of employment, that’s likely the primary cause of his hearing loss in that
time period.”

      When questioned further with regard to causation during cross-examination, Dr.
Studtmann stated:

       Given that he had continued hearing loss throughout his time of noise
       exposure at his place of employment, given that he had findings consistent
       with noise exposure, given that he had a noise notch, that, yes, there’s a
       reasonable medical certainty that this is from the noise exposure at his place
       of employment. He had continued hearing loss. He had a noise notch. He
       had continued noise exposure during that time period.



                                             3
Dr. Studtmann testified Employee would retain a 9% whole person impairment rating
based upon the American Medical Association’s Guides to the Evaluation of Permanent
Impairment, Sixth Edition.

        A compensation hearing was held on July 7, 2022. During the hearing, Employee
testified that he initially attributed his hearing issues to aging and had no knowledge his
hearing loss was work-related until after meeting with his attorney. After learning of the
possible connection between his hearing loss and his employment, Employee provided
notice to Employer within one week. When questioned on direct examination, Employee
also testified that he was currently employed and had been working part-time. During
cross-examination, Employee asserted that, although he worked around a trash compactor
in his current job, he was not exposed to loud noises.

        Four days after the compensation hearing, on July 11, Employer filed a motion to
submit a post-hearing brief and, in effect, re-open the proof. 4 In support of its motion,
Employer noted that Employee testified at trial he had been employed for over one year
with a different company after leaving his employment with Employer, which was contrary
to his discovery responses. Employer asserted that Employee’s failure to disclose or
supplement this information prejudiced its investigation of the claim and its ability to raise
applicable defenses, including the last injurious exposure rule. Employee filed a response
in opposition to Employer’s motion, arguing that Employer had the opportunity to question
Employee with regard to his current employment at trial. Further, Employee contended
during cross-examination at trial that he is not exposed to loud noise at his current
employment. Finally, Employee asserted that Tennessee Code Annotated section 50-6-
304, upon which Employer relied in its post-hearing motion, addresses the last injurious
exposure rule in the context of occupational diseases, and hearing loss is defined as an
injury or personal injury pursuant to statute. As a result, Employee argued that the statute
relied upon by Employer is inapplicable to the facts of this case.

       On August 5, 2022, the trial court issued a compensation order concluding
Employee had established by a preponderance of the evidence that he sustained a
compensable hearing loss injury. Specifically, pursuant to Tennessee’s “discovery rule,”
the court noted Employee provided notice of his injury to Employer within fifteen days of
when he knew or reasonably should have known he had suffered a work-related injury that
resulted in permanent physical impairment. The trial court also determined Employee’s
claim was not barred by the statute of limitations. In doing so, the court noted Employee’s
last day of work, August 3, 2020, was the last time Employee was exposed to any injurious
work activity. Thus, the court concluded Employee’s date of injury was August 3, 2020.

4
  Although Employer did not title its motion as one to re-open the proof, the prayer for relief included a
request to “grant Employer additional time to develop and investigate this defense before issuing a final
determination.” In his written response, Employee acknowledged that the post-trial motion was “to re-open
the proof.”
                                                    4
       The court next addressed the causation opinion provided by Dr. Studtmann. Dr.
Studtmann opined that Employee’s noise exposure while working for Employer was
“likely the primary cause” of Employee’s hearing loss. The court noted Employer offered
no conflicting medical proof, and, as a result, it determined Employee had proven his
hearing loss arose primarily out of and in the course and scope of his employment with
Employer. The court awarded benefits based upon the nine percent impairment rating
assigned by Dr. Studtmann.

        Given that the time period for payment of an original award had expired at the time
the petition was filed, Employee also asserted he was entitled to increased benefits pursuant
to Tennessee Code Annotated section 50-6-207(3)(B) based on his age and work status as
of the date the original compensation period ended. The trial court noted that the only
proof offered was Employee’s uncontroverted testimony that he was terminated from
employment after sustaining a separate, unrelated injury. Employer offered no proof on
this issue and made no argument disputing Employee’s entitlement to increased benefits if
Employee’s claim was deemed to be compensable. As a result, the court concluded
Employee was entitled to increased benefits, and it awarded lifetime future medical
benefits made reasonably necessary by the injury. Finally, the court ordered Employer to
offer a panel of physicians for Employee to select an authorized treating physician for
future medical care related to the work injury.

       That same day, the trial court issued a separate order denying Employer’s motion to
re-open the proof and submit a post-hearing brief. 5 In doing so, the trial court noted that
Employer did not cite any authority in support of its motion. Further, the court agreed with
Employee that Tennessee Code Annotated section 50-6-304 does not apply because, under
Tennessee Code Annotated section 50-6-102(12) and applicable Tennessee precedent,
noise-induced hearing loss is considered a gradually-occurring cumulative trauma injury,
not an occupational disease. Finally, the court noted that Employer had an opportunity to
“thoroughly” examine Employee regarding his current employment at trial and never raised
an objection during the compensation hearing regarding Employee’s failure to disclose that
employment. Employer has appealed both orders.

                                        Standard of Review

       We apply an abuse of discretion standard in reviewing a trial court’s ruling on post-
hearing motions to re-open the proof. Simpson v. Frontier Cmty. Credit Union, 810 S.W.2d
147, 149 (Tenn. 1991). A trial court abuses its discretion when it causes an injustice by
applying an incorrect legal standard, reaches an illogical result, resolves the case on a
clearly erroneous assessment of the evidence, or relies on reasoning that causes an injustice.

5
 The trial court’s compensation order was issued the same day as its order denying Employer’s post-trial
motion. Because these two orders, together, resolved all issues in the case, and because both orders were
appealed, we consider them contemporaneously in this appeal.
                                                   5
Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011). The abuse of discretion
standard “does not permit an appellate court to substitute its judgment for that of the trial
court.” Id. Moreover, pursuant to the abuse of discretion standard, “the appellate court
should presume the [trial court’s] decision is correct and should review the evidence in the
light most favorable to the decision.” Id. at 105-06. The standard we apply in reviewing
the trial court’s decision also presumes that the court’s factual findings are correct unless
the preponderance of the evidence is otherwise. See Tenn. Code Ann. § 50-6-239(c)(7)
(2022). When the trial judge has had the opportunity to observe a witness’s demeanor and
to hear in-court testimony, we give considerable deference to factual findings made by the
trial court. Madden v. Holland Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009).
We are also mindful of our obligation to construe the workers’ compensation statutes
“fairly, impartially, and in accordance with basic principles of statutory construction” and
in a way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-
6-116 (2022).

                                         Analysis

       On appeal, Employer presents two issues: (1) whether the trial court erred in its
compensation hearing order in concluding Employee gave timely notice of his hearing loss,
as required by Tennessee Code Annotated section 50-6-201(b); and (2) whether the trial
court abused its discretion in denying Employer’s post-hearing motion concerning
Employer’s discovery of new and material evidence.

                                   Compensation Order

       With respect to notice, Employer asserts Employee did not provide timely notice of
his gradually occurring work-related hearing loss. As relevant to this case, Tennessee Code
Annotated section 50-6-201(b) states:

       In those cases where the injuries occur as the result of gradual or cumulative
       events or trauma, then the injured employee or the injured employee’s
       representatives shall provide notice of the injury to the employer within
       fifteen (15) days after the employee:

       (1) Knows or reasonably should know that the employee has
           suffered a work-related injury that has resulted in permanent
           physical impairment.

Employee met with counsel on August 12, 2020, and testified that this was the first time
his hearing loss and its potential correlation to his work were discussed. Notice was
provided to Employer on August 19, 2020, and a First Report of Injury was completed on
August 28, 2020.


                                             6
       Employer asserts Employee knew or should have known he had a work-related
hearing loss prior to his last day of employment. Employee admitted he previously had
received a disability award as a result of the hearing loss he sustained while serving in the
military. Moreover, he acknowledged he began having trouble hearing “eight to ten years
ago.” He testified that he saw a VA physician for hearing aids in 2018 and had left ear
surgery in 2019. However, he stated that he believed at that time his hearing issues were
related to age. In addition, Employee testified that although Employer provided him with
the results of his hearing screens, he did not look at them, and no one from Employer
explained the results to him or advised him to see a doctor.

       The court noted that Employer performed hearing screens of its employees on an
annual basis and, although the screens had lines for an employee’s signature at the bottom
of the documents, none were signed by Employee. Further, some reports indicated a
“standard threshold shift” but also included a statement that read, “there can be many
reasons for a change in hearing, including medication, test problems, exposure to noise
while not wearing hearing protection, or ear problems such as wax or infection.” As such,
the court concluded this statement “would not reasonably lead” Employee to believe his
change in hearing could be related to work. 6 We agree.

       Here, Employee worked for Employer for forty-seven years, and it is undisputed he
was exposed to loud noise during that time. Employee testified that he did not view his
hearing screen results and attributed his hearing issues to aging. The trial court found
Employee to be credible and determined, based upon the evidence at trial, that Employee
did not know or could not reasonably have known that his hearing loss was related to
employment until after he met with counsel. Following this meeting, Employee provided
notice within fifteen days of the discovery of his work-related condition. We conclude the
preponderance of the evidence presented at trial supports this finding. Thus, we discern no
error with the trial court’s determination that Employee provided timely notice of his work-
related hearing loss, and we affirm that finding. However, due to our resolution of
Employer’s appeal of the trial court’s order denying its post-trial motion, we vacate the
remainder of the compensation hearing order and remand the case.

                           Denial of Employer’s Post-Hearing Motion

        The second issue we consider is the trial court’s denial of Employer’s post-hearing
motion. In support of its motion to file a post-hearing brief, Employer referenced testimony
elicited from Employee concerning his subsequent employment. Specifically, Employer
noted that on February 4, 2021, Employee provided discovery responses, signed under
oath, which included the following response to Interrogatory No. 15:


6
 Certain reports did not include any statement addressing possible causes of hearing loss, and a 2017 report
specifically stated that his hearing loss was not related to workplace exposure but was age-related.
                                                     7
        15.     Have you worked at all in any capacity for any employer on any date
                after your hearing loss? Unless your answer is an unqualified no,
                please list the employer’s name, date of interview, date of job offer,
                date of acceptance, hourly wage, and supervisor’s name and address.

        ANSWER:         No.

       Approximately seventeen months later, Employee testified at trial that he had been
employed for over one year. 7 During oral argument, counsel for Employee acknowledged
an ongoing duty to supplement discovery responses in certain circumstances, see Tenn. R.
Civ. P. 26.05(2), but stated that the first time he had knowledge of Employee’s post-
termination employment was during Employee’s testimony at the compensation hearing.
Employer contends that, due to Employee’s failure to timely disclose this information, it
was prejudiced in its investigation of the claim and its ability to raise applicable defenses.
Specifically, Employer contends Employee’s new employment creates a question of fact
that implicates Tennessee Code Annotated section 50-6-304. 8

        While motions to re-open the proof are often treated by courts as motions to alter or
amend a judgment filed pursuant to Rule 59.04 of the Tennessee Rules of Civil Procedure,
that rule is inapplicable in this case because the motion was filed before the trial court had
issued its decision. See Byrnes v. Byrnes, 390 S.W.3d 269, 277 (Tenn. Ct. App. 2012)
(“[T]he court erred in evaluating the motion to set aside as a motion made pursuant to Tenn.
R. Civ. P. 59. It was not; we again stress that Rule 59 does not come into play until a trial
court has entered a final judgment.”). Thus, we examine Employer’s post-trial motion to
file a supplemental brief, which the parties agree should be treated as a motion to re-open
the proof, as a motion filed pursuant to Tennessee Rule of Civil Procedure 7.02. That rule
states, in pertinent part that “[a]n application to the court for an order shall be by motion
which, unless made during a hearing or trial, shall be made in writing, shall state with
particularity the grounds therefor, and shall set forth the relief or order sought.” Tenn. R.
Civ. P. 7.02(1).

       A trial court’s rulings on such motions are reviewed for an abuse of discretion. As
the Tennessee Supreme Court has explained:



7
  It is unclear from the record whether Employee’s subsequent employment began before or after his signed
interrogatory responses were served on Employer. During cross-examination, Employee estimated he had
been working “about a year and a half maybe.” If that testimony is accurate, his subsequent employment
would have begun prior to the serving of his interrogatory responses.
8
 During oral argument, Employer’s counsel acknowledged that hearing loss is not an occupational disease
subject to the provisions of Tennessee Code Annotated section 50-6-304 but argued that gradually-
occurring hearing loss is subject to Tennessee’s last injurious injury rule.
                                                   8
       [P]ermitting additional proof, after a party has announced that proof is
       closed, is within the discretion of the trial court, and unless it appears that its
       action in that regard has permitted injustice, its exercise of discretion will not
       be disturbed on appeal.

       It is within the discretion of the trial judge whether to reopen the proof for
       further evidence, and the decision of the trial judge thereon will not be set
       aside unless there is a showing that an injustice has been done.

       ....

       This rule, in our opinion, was adopted to promote the discretion of the trial
       judge in directing the course of a trial. The ascertainment of the truth and a
       just determination of the respective rights of the parties insofar as this can be
       accomplished consistent with rules essential to the administration of justice[]
       is the purpose of all judicial inquiry. . . . [T]he function of a judge of a law
       court is not limited to that of a mere referee or umpire between contestants
       in a game of skill. Upon the contrary, in many respects he has wide discretion
       to be exercised in the promotion of the purpose for which the trial is had. . . .

Simpson, 810 S.W.2d at 149-150 (citations omitted). The Court went on to observe that
the “Rules of Civil Procedure are not intended as a trap for the unwary, but as a means of
‘secur[ing] the just, speedy and inexpensive determination of every action.’” Id. at 150
(citation omitted).

       As noted above, a trial court abuses its discretion when it causes an injustice by
applying an incorrect legal standard, reaches an illogical result, resolves the case on a
clearly erroneous assessment of the evidence, or relies on reasoning that causes an injustice.
Gonsewski, 350 S.W.3d at 105. The abuse of discretion standard “does not permit an
appellate court to substitute its judgment for that of the trial court.” Id. Moreover, pursuant
to the abuse of discretion standard, “the appellate court should presume the [trial court’s]
decision is correct and should review the evidence in the light most favorable to the
decision.” Id. at 105-06.

        Although Employer styled its motion as a request for supplemental briefing, the
substance of the motion reveals that it is, in fact, a request to re-open the proof based on its
assertion that it was prejudiced due to newly discovered information at trial. In its order
denying Employer’s motion, the trial court first emphasized that Employer did not cite any
authority in support of its motion. While the citation of supporting authority is always
preferable in support of any motion, we conclude Employer’s omission of a rule reference
in this circumstance is not fatal to its motion.



                                               9
        The court next considered Tennessee Code Annotated section 50-6-304, which
governs occupational diseases and which Employer cited, and concluded it was
inapplicable to the facts of this case. In doing so, the court observed that the injury alleged
by Employee, namely, work-related hearing loss, is included in the definition of injury
located in Tennessee Code Annotated section 50-6-102(12) (“‘Injury’ and ‘personal injury’
mean an injury by accident, a mental injury, occupational disease including diseases of the
heart, lung and hypertension, or cumulative trauma conditions including hearing loss . . . .”
(Emphasis added.)).

        While we agree that section 50-6-304 is inapplicable to hearing loss cases,
Tennessee law is clear that gradually occurring work-related hearing loss has been
evaluated in the context of Tennessee’s last injurious injury rule. See, e.g., Smallen v.
Arvinmeritor, Inc., No. E2007-02179-WC-R3-WC, 2009 Tenn. LEXIS 39, at *7 (Tenn.
Workers’ Comp. Panel Mar. 5, 2009) (“Although hearing loss is not an occupational
disease, a similar rule, referred to as the last injurious injury rule, applies to gradually
occurring injuries.”). 9 Pursuant to Tennessee Code Annotated section 50-6-102(12)(A),
the court must still consider whether Employee’s hearing loss arose primarily from his
employment with Employer. Relevant to that determination is whether Employee suffered
any subsequent injurious noise exposure. Because Employee failed to disclose his new
employment until the trial, Employer had no opportunity to investigate whether and to what
extent the new employment may have impacted his work-related hearing loss. In learning
this information for the first time at trial, especially when the same issue was addressed in
written discovery, Employer was deprived of any opportunity to consider and present
rebuttal testimony or other evidence material and relevant to the issue.

        The trial court relied on Employee’s testimony at trial to conclude it had sufficient
information to determine Employee’s hearing loss arose primarily from his employment
with Employer. However, regardless of the extent to which Employer was able to cross-
examine Employee regarding the conditions of his new employment, it was unable to
investigate the circumstances of that employment or whether Employee’s current
employment aggravated his hearing loss. Accordingly, we conclude the trial court abused
its discretion and caused an injustice to Employer by denying it any opportunity to present
additional evidence once Employee’s new testimony was elicited at trial. We therefore
reverse the court’s order denying Employer’s motion and remand the case for the trial court
to re-open discovery and/or proof for some reasonable amount of time, as determined by
the trial court, solely to address the limited issue of whether Employee’s subsequent
employment impacted his work-related hearing loss claim.




9
  Given that this issue remains undeveloped at this stage of the case, we offer no opinion at this time
regarding whether Tennessee’s last injurious injury rule remains viable following the passage of the 2013
Workers’ Compensation Reform Act.
                                                   10
                                      Conclusion

       For the foregoing reasons, we affirm the portion of the trial court’s compensation
order concluding Employee provided timely notice, but we vacate the remainder of the
compensation order. We reverse the trial court’s order denying Employer’s post-trial
motion. We remand the matter for further proceedings consistent with this opinion. Costs
on appeal are taxed to Employer.




                                           11
                   TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                     WORKERS’ COMPENSATION APPEALS BOARD

James Ernstes                                         )      Docket No. 2020-07-0618
                                                      )
v.                                                    )      State File No. 57198-2020
                                                      )
Printpack, Inc., et al.                               )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )      Heard December 2, 2022
Compensation Claims                                   )      in Nashville, Tennessee
Amber E. Luttrell, Judge                              )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 22nd
day of December, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Adam C. Brock-Dagnan                                                X     acbrock-dagnan@mijs.com
                                                                           ghfuller@mijs.com
 Jeffrey P. Boyd                                                     X     jboyd@borenandboyd.com
                                                                           scallison@borenandboyd.com
 Amber E. Luttrell, Judge                                            X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov